69 So. 3d 315 (2011)
Emerson DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-4823.
District Court of Appeal of Florida, Fourth District.
August 10, 2011.
Rehearing Denied October 4, 2011.
Karen Lowell of Law Offices of Karen Lowell, Davie, and Gerald Shelton Williams of Nichols, Williams & Julian, P.A., Fort Lauderdale, for appellant.
No appearance required for appellee.
PER CURIAM.
Affirmed. See Barrios-Cruz v. State, 63 So. 3d 868 (Fla. 2d 2011); Hernandez v. State, 61 So. 3d 1144 (Fla. 3d DCA 2011).
WARNER, POLEN and TAYLOR, JJ., concur.